Citation Nr: 0027357	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
psychiatric disability, including schizophrenia and post-
traumatic stress disorder (PTSD), currently rated 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from March 1966 to October 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which increased the 
veteran's disability rating for schizophrenia to include PTSD 
to 50 percent with an effective date of February 28, 1997.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's schizophrenia to include PTSD is manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively, and an 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for service-
connected psychiatric disability, including schizophrenia and 
PTSD, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.125-4.130, Diagnostic Code 9204 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
disability rating to reflect more accurately the severity of 
his service-connected schizophrenia and PTSD symptomatology.  
An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Based on the veteran's contention, the Board finds 
the claim for increased rating to be well grounded within the 
meaning of 38 U.S.C.A. § 5107.  The Board also finds that VA 
has fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for 
equitable disposition of the claim. 

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155;  38 C.F.R. § 4.1.  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-rating in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In a January 1999 rating decision, the RO increased the 
veteran's psychiatric disability rating, which included 
schizophrenia and PTSD, to 50 percent.  The effective 
assigned for the increase was from February 28, 1997, the 
date of receipt of the veteran's claim requesting an 
increased disability rating.  

VA outpatient treatment records dated from June 1995 to 
August 1999 reflect that the veteran was shown to have 
symptoms of PTSD, which were characterized as "chronic."  
These symptoms included anxiety, hypervigilance, and 
depression (November 1998, March 1999 and August 1999), anger 
and paranoid thoughts (March 1999), and night terrors, 
flashbacks, and nightmares (July 1999).  The records also 
show that, from June 1995 to August 1999, the veteran was 
assigned the following GAF scores: 50 (March 1999); 50 (May 
1999); 52 (July 1999); and 50 (August 1999).

The veteran was afforded a special PTSD VA examination in 
April 1997.  At that time he presented with subjective 
complaints of insomnia, some anger control problems, 
hypervigilance, increased startle response, flashbacks, 
recurrent distressing memories, dreams, avoidance of stimuli 
relating to Vietnam, detachment, and anhedonia.  He indicated 
that his biggest symptom was probably recurrent distressing 
memories, and indicated that flashbacks was his second major 
symptom.  The veteran reported that he had a terrible time 
making new friends and that he did not feel comfortable 
attempting to do so, because he was often labeled "another 
crazy Vietnam veteran."  He reported having suicidal 
ideations in the past and ongoing treatment for depression.  
He indicated that, if he was "pushed," he had violent 
thoughts about killing.  He also stated that, if he got mad, 
he did not fight, but thought about how to get rid of people.  
He stated that he often "spaced out," which he found 
difficult to explain to his wife.  

The veteran indicated at the examination that he had 
previously worked inside a maximum security prison teaching 
basic carpentry and that this was an extremely stressful job 
for him, so he terminated his employment.  The veteran was 
noted to have a mild degree of restricted affect.  His view 
of the future was described as "one day at a time," due to 
ongoing heart problems and chest pain.  The veteran gave a 
history of alcohol use, marijuana use, and tar opium use.  He 
stated that he had been married four times.  He indicated 
that he felt close to his fourth wife and that they had been 
married for about four years.  He also indicated that he felt 
close to two of his three children.  

Mental status examination in April 1997 revealed that the 
veteran was somewhat unkempt and he exhibited a mild range of 
decreased psychomotor behaviors.  His affect was mildly 
restricted and he denied active, current suicidal or 
homicidal thoughts.  He admitted to some paranoid thoughts, 
but was found to be oriented times four.  The veteran's 
concentration was mildly to moderately compromised.  His 
insight seemed fair and his judgment was grossly intact.  The 
diagnoses were PTSD, chronic undifferentiated type 
schizophrenia (by record), and alcohol abuse in full 
remission.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 40 to 45. 

The veteran was afforded another VA examination in March 
1999.  At that time, the veteran reported that he continued 
to seek outpatient care for PTSD at the Poplar Bluff, VA 
Medical Center (VAMC).  He reported that he had not worked 
since 1995, when he underwent open-heart surgery.  The 
veteran complained of being depressed and stated that he 
thought it would be a lot easier for everyone if he killed 
himself.  He stated that there were many ways he could do 
this, but the best way would be "to blow his brains out."  
He stated that the only reason he had not tried to kill 
himself was because of his wife, grandchildren, and his 
religion.  The veteran continued to have bad dreams and 
described them as "night terrors."  He also reported 
breaking out into a sweat and having hot flashes at night.  
He acknowledged sleep disturbance and described his sleep 
pattern as "absolutely helter-skelter."  He also indicated 
that he had no real friends, had trouble trusting people, and 
that he had days when he did not even go out to start his 
truck or anything.  He described his marital relationship in 
positive terms, but indicated that his relationships with his 
family members were not good.  However, he stated that he 
visited his sister briefly each day while she was at work.  
The veteran stated that he had problems with sexual 
functioning and had taken medication with some success in 
improving this.  He was noted to have a lot of anger toward 
VA and his representative.  

Mental status examination in March 1999 revealed that the 
veteran was alert and oriented and his thought processes were 
well organized.  He had no abnormalities in the rate or flow 
of his speech.  His hygiene was adequate.  His mood was 
mildly dysphoric and his affect was slightly constricted in 
range.  He demonstrated a mild paranoid trend and 
acknowledged suicidal ideation and plan, but denied actual 
intent.  The veteran admitted to some difficulty with short-
term memory, but his long-term memory was grossly intact.  
His insight was fair and his judgment was grossly intact.  
The diagnoses were chronic delayed onset PTSD, and psychotic 
disorder, not otherwise specified, by history.  The examiner 
assigned a GAF score of 50.  

In an April 1999 VA-Form 9 (Appeal To Board Of Veterans' 
Appeals), the veteran indicated that he had a stable 
marriage, but that he was unable to work, and that his wife 
worked long hours, which left little time to devote to the 
marriage.  He stated that he was not social because he did 
not like crowds.  He also indicated that, without medication, 
his depression and sleep disturbance escalated.  The veteran 
reiterated that he believed that he would be better off if he 
killed himself, but he did not have a specific plan about how 
he would kill himself.  He stated that he could not control 
his thoughts about killing himself. 

VA outpatient records dated June 1999 to December 2000 
reflect that the veteran was diagnosed with dysthymia and 
anxiety disorder (September 1999, October 1999) and mood 
disorder (March 2000).  VA physicians noted that these 
disorders were related to the veteran's "medical 
condition."  The VA physicians assigned GAF scores of 55 
(September 1999) and 55 (March 2000).   

The veteran's psychiatric disability, which includes 
schizophrenia and PTSD, has been rated as 50 percent 
disabling from February 28, 1997 pursuant to the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9204.  DC 
9204 provides for a 50 percent rating where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Where there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is 
appropriate.  

Finally, a 100 percent rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In reviewing the rating criteria in relation to the veteran's 
schizophrenia and PTSD, the Board finds that the veteran's 
disability picture is most consistent with a 70 percent 
disability rating, and that the veteran's request for an 
increased disability rating, to 70 percent, is warranted.  
The evidence does not suggest that his symptoms have resulted 
in total occupational and social impairment so as to warrant 
a 100 percent rating.  For example, the clinical evidence 
does not show that the veteran suffered from total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130. 

Rather, the veteran's symptom complex most closely fits 
within the criteria for a 70 percent rating under DC 9204.  
As reflected by the clinical evidence of record, the veteran 
has been shown to have suicidal ideation, near continuous 
depression for which he takes medication and seeks ongoing 
treatment, and difficulty maintaining effective 
relationships.  38 C.F.R. § 4.130.

The Board also notes that the veteran has been assigned 
various GAF scores ranging from 40 to 55.  In March 1999, the 
veteran was assigned a GAF score of 50 which was attributed 
to chronic delayed onset PTSD and a psychotic disorder, not 
otherwise specified.  In October 1999 and March 2000, the 
veteran was assigned a GAF score of 55, based on diagnoses of 
dysthymia with anxiety and mood disorder. 

With regard to the other GAF scores of record, according to 
the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV), which VA has adopted at 38 C.F.R. §§ 
4.125, 4.130, a GAF score of 40 (the high end of a scale 
ranging from 31 to 40) is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41-50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Finally, a GAF score of 51 to 60 is 
indicative of moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  

While not controlling, the Board finds the majority of the 
veteran's GAF scores to be indicative of "serious 
symptoms," including suicidal ideation and serious 
impairment in social functioning.  Most recently, in March 
1999, a VA examiner characterized the veteran's symptoms as 
chronic and assigned a GAF of 50.  The Board concludes that 
this assessment is probative and consistent with a 70 percent 
disability rating, which specifically contemplates 
occupational and social impairment, with deficiencies in most 
areas, difficulty in adapting to stressful circumstances of 
work or a work-like setting, and an inability to establish 
and maintain effective relationships. 

Further, while the evidence shows that the veteran's 
psychiatric condition has declined and that he has more 
difficulty now with personal relationships and making 
friends, he has not deteriorated to the point of being 
totally disabled which would warrant a 100 percent disability 
rating under DC 9204.  The evidence shows that the veteran 
has expressed that he has difficulty making friends and he 
does not have good relationships with his family members, but 
he does visit his sister briefly on a daily basis.  The 
evidence also reflects that the veteran's psychiatric 
symptomatology does not include symptoms contemplated by a 
100 percent rating, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  This evidence 
suggests sustained social and occupational capabilities in 
excess of the limitations contemplated by a 100 percent 
disability rating and which more nearly approximate those 
contemplated by a 70 percent rating.  As such, the Board 
concludes that the veteran's disability picture more nearly 
approximates a 70 percent rating under DC 9204.  Id.

In conclusion, the Board also finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards" for any time 
period considered by this appeal.  See 38 C.F.R. § 
3.321(b)(1).  In this regard, there has been no assertion or 
showing that the veteran's disability has resulted in marked 
inference with employment, necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  While there 
is some evidence that the veteran voluntarily terminated his 
employment with a maximum security prison because it was a 
stressful job, other evidence of record shows that the 
veteran has been unemployed since 1995 after undergoing open 
heart surgery.  Thus, the evidence does not show that his 
unemployment can be attributed in significant part to his 
service-connected psychiatric disability.  Likewise, the 
evidence does not show that his service-connected psychiatric 
disability has resulted in frequent periods of 
hospitalization.  As such, the Board finds that criteria for 
submission for the assignment of an extra-schedular rating 
pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not demonstrated in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

A 70 percent disability rating for service-connected 
psychiatric disability, including schizophrenia and PTSD, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


		
	JEFFREY D. PARKER 
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

